Filed 03/04/20 by Clerk of Supreme Court

                   IN THE SUPREME COURT
                   STATE OF NORTH DAKOTA

                                  2020 ND 55

Interest of D.M.D., a child


State of North Dakota,                              Petitioner and Appellee
      v.
D.M.D., a child, J.A., biological father,
K.D., legal father, and Emily Simmons,
Guardian Ad Litem,                                             Respondents
      and
J.M.D., mother,                                   Respondent and Appellant



                                 No. 20190299

Appeal from the Juvenile Court of Grand Forks County, Northeast Central
Judicial District, the Honorable M. Jason McCarthy, Judge.

AFFIRMED.

Per Curiam.

Jacqueline A. Gaddie, State’s Attorney, and Elizabeth Kriz (on brief), under
the Rule on Limited Practice of Law by Law Students, Grand Forks, ND, for
petitioner and appellee; submitted on brief.

Russell J. Myhre, Enderlin, ND, for respondent and appellant; submitted on
brief.
                               Interest of D.M.D.
                                 No. 20190299

Per Curiam.

[¶1] J.M.D. appeals from orders finding and affirming aggravating
circumstances and ending services to J.M.D. The juvenile court’s finding of
aggravated circumstances was not clearly erroneous. We affirm under
N.D.R.App.P. 35.1(a)(2),(7).

[¶2] J.M.D. argues her due process rights were violated because she was
incarcerated and was unable to appear at the initial hearing. J.M.D. was
represented by counsel and counsel did not raise the issue to the juvenile court
that J.M.D.’s due process rights were violated. J.M.D. did not preserve the
issue for appeal. “[I]ssues not raised in juvenile court, even constitutional
issues, generally will not be addressed on appeal.” In the Interest of T.T., 2004
ND 138, ¶ 8, 681 N.W.2d 779.

[¶3] J.M.D. also argues her ability to be represented at the hearing was
impacted when counsel moved to withdraw. Counsel moved to withdraw
during the hearing and J.M.D. did not object to the requested withdrawal or
request another attorney be appointed. J.M.D. has not properly preserved the
issue for appeal. Issues not raised in the lower court cannot generally be raised
for the first time on appeal. State v. Dockter, 2019 ND 203, ¶ 8, 932 N.W.2d
98. We summarily affirm under N.D.R.App.P. 35.1(a)(2),(7).

[¶4]   Jon J. Jensen, C.J.
       Lisa Fair McEvers
       Gerald W. VandeWalle
       Jerod E. Tufte
       Steven Marquart, D.J.

[¶5] The Honorable Steven Marquart, D.J., sitting in place of Crothers, J.,
disqualified.




                                       1